Exhibit 10.1

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
PLC SYSTEMS, a Yukon Territory corporation (the “Borrower”), hereby
unconditionally promises to pay to the order of GCP IV LLC or its assigns (the
“Noteholder”, and together with the Borrower, the “Parties”), the principal
amount of $250,000 (the “Loan”), together with all accrued interest thereon, as
provided in this Promissory Note (the “Note”).

 

1.             Definitions. Capitalized terms used herein shall have the
meanings set forth in this Section 1.

 

“Affiliate” means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Applicable Rate” means the rate equal to five percent (5%) per annum.

 

“Borrower” has the meaning set forth in the introductory paragraph.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Debt” of the Borrower, means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements or similar arrangements entered into by the Borrower providing for
protection against fluctuations in interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than the Borrower; and (h) indebtedness set out in clauses (a) through (g) of
any Person other than Borrower secured by any lien on any asset of the Borrower,
whether or not such indebtedness has been assumed by the Borrower.

 

“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.

 

“Default Rate” means, at any time, sixteen percent (16%).

 

“Event of Default” has the meaning set forth in Section 8.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

 

“Loan” has the meaning set forth in the introductory paragraph.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower; (b) the validity or
enforceability of the Note; (c) the rights or remedies of the Noteholder
hereunder; or (d) the Borrower’s ability to perform any of its material payment
obligations hereunder.

 

“Maturity Date” means the earlier of (a) September 2, 2017 and (b) the date on
which all amounts under this Note shall become due and payable pursuant to
Section 9.

 

“Note” has the meaning set forth in the introductory paragraph.

 

“Noteholder” has the meaning set forth in the introductory paragraph.

 

“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

“Parties” has the meaning set forth in the introductory paragraph.

 

“Permitted Debt” means Debt (a) existing or arising under this Note and any
refinancing thereof; (b) existing as of the date of this Note; (c) which may be
deemed to exist with respect to swap contracts; (d) owed in respect of any
netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services in connection with any automated
clearinghouse transfers of funds; and (e) unsecured insurance premiums owing in
the ordinary course of business.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

2.             Final Payment Date; Optional Prepayments.

 

(a)     Final Payment Date. The aggregate unpaid principal amount of the Loan,
all accrued and unpaid interest and all other amounts payable under this Note
shall be due and payable on the Maturity Date.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Optional Prepayment. The Borrower may prepay the Loan in whole or in
part at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. No prepaid amount may be reborrowed.

 

3.             Interest.

 

(a)     Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of the Loan made hereunder shall bear interest at the
Applicable Rate from the date the Loan was made until the Loan is paid in full,
whether at maturity, upon acceleration, by prepayment or otherwise.

 

(b)     Interest Payment Date. Interest shall be payable in arrears to the
Noteholder on the Maturity Date.

 

(c)     Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.

 

(d)     Computation of Interest. All computations of interest shall be made on
the basis of a year of 360 days, as the case may be, and the actual number of
days elapsed. Interest shall accrue on the Loan on the day on which the Loan is
made, and shall not accrue on the Loan for the day on which it is paid.

 

(e)     Interest Rate Limitation. If at any time and for any reason whatsoever,
the interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable Law,
that portion of each sum paid attributable to that portion of such interest rate
that exceeds the maximum rate of interest permitted by applicable Law shall be
deemed a voluntary prepayment of principal.

 

4.             Payment Mechanics.

 

(a)     Manner of Payments. All payments of interest and principal shall be made
in lawful money of the United States of America no later than 12:00 PM Eastern
Time on the date on which such payment is due by cashier’s check, certified
check or by wire transfer of immediately available funds to the Noteholder’s
account at a bank specified by the Noteholder in writing to the Borrower from
time to time.

 

(b)     Application of Payments. All payments made hereunder shall be applied
first to the payment of any fees or charges outstanding hereunder, second to
accrued interest, and third to the payment of the principal amount outstanding
under the Note.

 

(c)     Business Day Convention. Whenever any payment to be made hereunder shall
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.

 

(d)     Evidence of Debt. The Noteholder is authorized to record on the grid
attached hereto as Exhibit A the Loan made to the Borrower and each payment or
prepayment thereof. The entries made by the Noteholder shall, to the extent
permitted by applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of the Noteholder to record such payments or prepayments, or
any inaccuracy therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loan in accordance with the
terms of this Note.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Rescission of Payments. If at any time any payment made by the Borrower
under this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Borrower’s obligation to make such payment shall be reinstated as though such
payment had not been made.

 

5.             Representations and Warranties. The Borrower hereby represents
and warrants to the Noteholder on the date hereof as follows:

 

(a)     Existence; Compliance With Laws. The Borrower is (i) a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its jurisdiction of organization and has the requisite power and authority,
and the legal right, to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted and (ii) in compliance with
all Laws and Orders except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(b)     Power and Authority. The Borrower has the power and authority, and the
legal right, to execute and deliver this Note and to perform its obligations
hereunder.

 

(c)     Authorization; Execution and Delivery. The execution and delivery of
this Note by the Borrower and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action in accordance with all
applicable Laws. The Borrower has duly executed and delivered this Note.

 

(d)     No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in order for the Borrower to execute, deliver, or perform any of its
obligations under this Note.

 

(e)     No Violations. The execution and delivery of this Note and the
consummation by the Borrower of the transactions contemplated hereby do not and
will not (i) violate any provision of the Borrower’s organizational documents;
(ii) violate any Law or Order applicable to the Borrower or by which any of its
properties or assets may be bound; or (iii) constitute a default under any
material agreement or contract by which the Borrower may be bound.

 

(f)     Enforceability. The Note is a valid, legal and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(g)     No Litigation. No action, suit, litigation, investigation or proceeding
of, or before, any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
property or assets (i) with respect to the Note or any of the transactions
contemplated hereby or (ii) that would be expected to materially adversely
affect the Borrower’s financial condition or the ability of the Borrower to
perform its obligations under the Note.

 

 
4

--------------------------------------------------------------------------------

 

 

6.             Affirmative Covenants. Until all amounts outstanding in this Note
have been paid in full, the Borrower shall:

 

(a)     Maintenance of Existence. (i) Preserve, renew and maintain in full force
and effect its corporate or organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(b)     Compliance. Comply with (i) all of the terms and provisions of its
organizational documents; (ii) its obligations under its material contracts and
agreements; and (iii) all Laws and Orders applicable to it and its business,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(c)     Payment Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.

 

(d)     Notice of Events of Default. As soon as possible and in any event within
two (2) Business Days after it becomes aware that a Default or an Event of
Default has occurred, notify the Noteholder in writing of the nature and extent
of such Default or Event of Default and the action, if any, it has taken or
proposes to take with respect to such Default or Event of Default.

 

(e)     Further Assurances. Upon the request of the Noteholder, promptly execute
and deliver such further instruments and do or cause to be done such further
acts as may be necessary or advisable to carry out the intent and purposes of
this Note.

 

7.             Negative Covenants. Until all amounts outstanding under this Note
have been paid in full, the Borrower shall not:

 

(a)     Indebtedness. Incur, create or assume any Debt, other than Permitted
Debt.

 

(b)     Liens. Incur, create, assume or suffer to exist any Lien on any of its
property or assets, whether now owned or hereinafter acquired except for (i)
Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; and (ii) non-consensual Liens arising by operation of
law, arising in the ordinary course of business, and for amounts which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings.

 

(c)     Line of Business. Enter into any business, directly or indirectly,
except for those businesses in which the Borrower is engaged on the date of this
Note or that are reasonably related thereto.

 

8.             Events of Default. The occurrence and continuance of any of the
following shall constitute an Event of Default hereunder:

 

(a)     Failure to Pay. The Borrower fails to pay (i) any principal amount of
the Loan when due or (ii) interest or any other amount when due and such failure
continues for 5 days.

 

(b)     Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Borrower to the Noteholder herein is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     Breach of Covenants. The Borrower fails to observe or perform (i) any
covenant, condition or agreement contained in Section 6(d) or (ii) any other
material covenant, obligation, condition or agreement contained in this Note
other than those specified in clause (i) and Section 8(a) and such failure
continues for 30 days.

 

(d)     Cross-Defaults. The Borrower fails to pay when due any of its Debt
(other than Debt arising under this Note) or any interest or premium thereon
when due (whether by scheduled maturity, acceleration, demand or otherwise) and
such failure continues after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt.

 

(e)     Bankruptcy.

 

(i)     the Borrower commences any case, proceeding or other action (A) under
any existing or future Law relating to bankruptcy, insolvency, reorganization,
or other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;

 

(ii)     there is commenced against the Borrower any case, proceeding or other
action of a nature referred to in Section 8(e)(i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of 30 days;

 

(iii)     there is commenced against the Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 30 days from the entry thereof;

 

(iv)     the Borrower takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
Section 8(e)(i), Section 8(e)(ii) or Section 8(e)(iii) above; or

 

(v)     the Borrower is generally not, or shall be unable to, or admits in
writing its inability to, pay its debts as they become due.

 

(f)     Judgments. One or more judgments or decrees shall be entered against the
Borrower and all of such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.

 

9.             Remedies. Upon the occurrence of any Event of Default and at any
time thereafter during the continuance of such Event of Default, the Noteholder
may at its option, by written notice to the Borrower (a) declare the entire
principal amount of this Note, together with all accrued interest thereon and
all other amounts payable hereunder, immediately due and payable; and/or (b)
exercise any or all of its rights, powers or remedies under applicable Law;
provided, however that, if an Event of Default described in Section 8(e) shall
occur, the principal of and accrued interest on the Loan shall become
immediately due and payable without any notice, declaration or other act on the
part of the Noteholder.

 

 
6

--------------------------------------------------------------------------------

 

 

10.           Miscellaneous.

 

(a)     Notices.

 

(i)     All notices, requests or other communications required or permitted to
be delivered hereunder shall be delivered in writing, in each case to the
address specified below or to such other address as such Party may from time to
time specify in writing in compliance with this provision:

 

 

(A)

If to the Borrower:

          459 Fortune Boulevard     Milford, MA 01757     Attn: Mark R. Tauscher
    Telephone: (508) 541-8800     Facsimile: (508) 541-7990     E-mail:
mtauscher@plcmed.com         (B) If to the Noteholder:           1212 Avenue of
the Americas, 19th Floor     New York, NY 10036     Attn: Ethan Benovitz    
Telephone: (212) 798-1364     Facsimile:     E-mail: ebenovitz@genesiscm.com

 

(ii)     Notices if (A) mailed by certified or registered mail or sent by hand
or overnight courier service shall be deemed to have been given when received;
(B) sent by facsimile during the recipient’s normal business hours shall be
deemed to have been given when sent (and if sent after normal business hours
shall be deemed to have been given at the opening of the recipient’s business on
the next business day); and (C) sent by e-mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment).

 

(b)     Expenses. The Borrower shall reimburse the Noteholder on demand for all
reasonable out-of-pocket costs, expenses and fees (including reasonable expenses
and fees of its counsel) incurred by the Noteholder in connection with the
transactions contemplated hereby including the negotiation, documentation and
execution of this Note and the enforcement of the Noteholder’s rights hereunder.

 

(c)     Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note, and the transactions contemplated hereby shall be
governed by the laws of the State of New York.

 

(d)     Submission to Jurisdiction.

 

(i)     The Borrower hereby irrevocably and unconditionally (A) agrees that any
legal action, suit or proceeding arising out of or relating to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (B) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against the Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment.

 

 
7

--------------------------------------------------------------------------------

 

 

(ii)     Nothing in this Section 10(d) shall affect the right of the Noteholder
to (A) commence legal proceedings or otherwise sue the Borrower in any other
court having jurisdiction over the Borrower or (B) serve process upon the
Borrower in any manner authorized by the laws of any such jurisdiction.

 

(e)     Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Note in any court referred to in Section 10(d) and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(f)     Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

 

(g)     Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the Parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.

 

(h)     Successors and Assigns. This Note may be assigned or transferred by the
Noteholder to any Person. The Borrower may not assign or transfer this Note or
any of its rights hereunder without the prior written consent of the Noteholder.
This Note shall inure to the benefit of, and be binding upon, the Parties and
their permitted assigns.

 

(i)     Waiver of Notice. The Borrower hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.

 

(j)     Interpretation. For purposes of this Note (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits and Sections mean the Schedules, Exhibits and Sections of
this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

(k)     Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

 
8

--------------------------------------------------------------------------------

 

 

(l)     Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

(m)     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

(n)     Electronic Execution. The words “execution,” “signed,” “signature,” and
words of similar import in the Note shall be deemed to include electronic or
digital signatures or the keeping of records in electronic form, each of which
shall be of the same effect, validity and enforceability as manually executed
signatures or a paper-based recordkeeping system, as the case may be, to the
extent and as provided for under applicable law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.),
the Electronic Signatures and Records Act of 1999 (N.Y. State Tech. Law §§
301-309), or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(o)     Severability. If any term or provision of this Note is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

[SIGNATURE PAGE FOLLOWS]

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of September 2, 2014.

 

 

 

PLC SYSTEMS INC.

       

 

By: /s/ Gregory W. Mann

 

Name: Gregory W. Mann

  Title: Chief Financial Officer

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PAYMENTS ON THE LOAN

 

Amount of Principal Paid

 

 

 

Unpaid Principal Amount of Note

 

 

 

Name of Person Making the Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11